Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 was filed after the mailing date of the Final Office Action on 5/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection of claim 1 on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10448707 B2 is maintained.
Applicant's arguments filed 9/24/2020, with respect to the rejection(s) of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Vick in view of Rice and independent 

Applicant’s argument
Applicant argues on page 6-11 of remarks regarding the rejection of claims 1-4 under 35 U.S.C. § 103 over Vick (U.S. 2006/0230642) in view of Rice (U.S. 2013/0213144), that, “In contrast with Rice’s dielectric material 47 that is provided inside of and between contacts within a sensor, and in contrast with Rice’s dielectric material 80 that is provided adjacent to other contacts, such as adjacent to the contact 42 illustrated in FIG. 17, claim 1 recites a capacitive sensor that “includes at least two spaced apart electrodes” and further recites “an airgap filling member disposed between the upper surface of the insole and a foot-facing surface of the capacitive sensor in a foot arch-receiving portion of the active footwear article.” In other words, claim 1 includes a sensor with electrodes that are spaced apart, and further includes a separate airgap filling member—other than an insulator that may exist between the claimed sensor’s electrodes— that is provided between a foot-facing surface of the sensor and an upper surface of the insole of the footwear article.
Moreover, the sensors in the cited portions of Vick and Rice are disposed generally in a forefoot region such as at or near a toe area of their respective footwear. In contrast, the recited airgap filling member is provided “in a foot arch-receiving portion of the active footwear article.”
At least in view of the present amendments to claim 1, Applicant respectfully submits that no prima facie case of obviousness presently exists because the references, alone or in 

	Examiner response
Applicant's arguments have been fully considered and are not persuasive. In rejecting the limitation “dielectric member” examiner never relies on the element 47 of Rice as the dielectric member. Examiner matched element 80 as the dielectric member and the amended airgap filling member.  Rice discloses, “the dielectric material 80 is connected to the top side of the second layer 68 and covers the distribution lead 18A, although in another embodiment, the dielectric material 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80; Paragraph [0140] Line 18-26; Capacitive sensor 16 is placed in the midsole 132 and the dielectric patch 80 is between the upper surface of the insole [133]  and the capacitive sensor 16; Figure 17 shows that the airfilling member 80 is spaced from the electrodes 40 and 42. Figure 10 below shows that sensor is placed in the forefoot region such as at or near a toe area of their respective footwear and also in the foot arch-receiving portion of the active footwear article and the airgap filling member 80 is disposed between the upper surface of the insole and a foot-facing surface of the capacitive sensor in a foot arch-receiving portion of the active footwear article. Figure 33 or Figure 35 A shows that the airfilling member 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80 (Paragraph [0140] Line 18-26). Therefore applicant’s argument that a separate airgap filling member—other than an insulator that may exist between the claimed sensor’s electrodes— that is provided between a foot-facing surface of the sensor and an upper surface of the insole of the footwear article is not persuasive. Therefore the rejection of claim 1 under 35 U.S.C. § 103 over Vick (U.S. 
    PNG
    media_image1.png
    883
    746
    media_image1.png
    Greyscale
 
Figure 10: Modified Figure 10 of Rice
Applicant’s argument
Applicant argues on page 11-13 of remarks, regarding the rejection of claims 10-14,16,18 and 21 under 35 U.S.C. 103 over Beers (U.S. 2009/0272007) in view of Rice (U.S. 2013/0213144) that, “In contrast with Rice’s sensor, claim 10 recites a sensor with electrodes and an interposing insulator, wherein the insulator “spaces the electrodes apart by a substantially fixed distance wherein the electrodes and the insulator are provided in the same plane that extends substantially parallel with an upper surface of an insole of the article.” In other words, while Rice shows a vertically-stacked sensor, claim 10 instead recites a sensor with electrodes—and an insulator—all in a common plane that is “substantially parallel with an upper surface of an insole of the article.”
In contrast with Rice’s dielectric material, claim 10 further recites a dielectric member “other than the insulator in the capacitive sensor” and the dielectric member is disposed “adjacent to the capacitive sensor” and is “configured to augment a responsiveness of the capacitive sensor to foot location changes inside the footwear.” In other words, while Rice shows an insulating portion inside of a capacitor, Rice fails to show a different dielectric that is disposed adjacent to a capacitive sensor.
Applicant respectfully submits that no prima facie case of obviousness presently exists at least because the references, alone or in combination, fail to teach or suggest all elements of claim 10 (Remarks Page 13)”.

Examiner response
Applicant's arguments have been fully considered and are persuasive. Applicant’s argument, “wherein the electrodes and the insulator are provided in the same plane that extends 

Applicant’s argument
Applicant argues on page 13-15 of remarks, regarding the rejection of claim 16 under 35 U.S.C. 103 over Beers (U.S. 2009/0272007) in view of Rice (U.S. 2013/0213144) that, “According to the Office Action, Rice is understood to show contacts or electrodes that are disposed on “first and second layers” or different substrates. In contrast, claim 16 recites electrodes that are “disposed on a common shared substrate.” That is, claim 16 is amended to clarify that the “common” substrate is the same substrate or a shared substrate. Thus the claimed configuration is different than Rice’s layered structure with contacts that are on different, first and second layers or different substrates.
Beers and Rice, alone or in combination, thus fail to teach, or suggest all elements of claim 16, and therefore no prima facie case of obviousness presently exists. Reconsideration and allowance of claim 16 is therefore requested”.

Examiner response
Applicant's arguments have been fully considered and are persuasive. Applicant’s argument “Rice is understood to show contacts or electrodes that are disposed on “first and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim recites, “wherein the electrodes are substantially parallel with an upper surface of an insole of the article”. The claim recites the limitation “substantially” It is not clear from the claim what “substantially parallel” means. If it is parallel then it will be parallel always parallel cannot be substantially parallel. Clarification is required. 

Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.



Claims 11-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10448707 B2 (the ‘707 patent) in view of Vick (US 20060230642 A1). With respect to claim 1 of the present application, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of the ‘707 patent as shown in the table below. Claim 1 of the present application is broader than that of claim 1 of U.S. Patent ‘707.


Present Application (14862300)
US 10448707 B2
1.    (Currently Amended) A foot presence sensor system for an active footwear article, the sensor system comprising: a controller circuit provided in the article and configured to trigger one or more automated functions of the article based on a foot presence indication; a capacitive sensor configured to sense a foot location inside the article and provide the foot presence indication, wherein the capacitive sensor includes at least two spaced apart electrodes, and wherein the electrodes are substantially parallel with an upper surface of an insole of the article: and an airgap filling member disposed between the upper surface of the insole and a foot-facing surface of the capacitive sensor in a foot arch-receiving portion of the active footwear article, wherein 
the automated footwear system configured to adjust a footwear article tension about a foot when the foot is detected inside the footwear article by a foot presence sensor, the automated footwear system comprising: a capacitive foot presence sensor including multiple electrodes spaced apart by an insulator and having a foot-facing surface, the capacitive foot presence sensor configured to be disposed inside of the footwear article and configured to provide a foot presence-indicating signal that is based on an electric field between the multiple electrodes when at least one of the multiple electrodes receives a sensor drive signal, wherein the foot presence-indicating signal from the capacitive foot presence sensor includes information about changes in the electric field due to changes in proximity of the foot relative to the capacitive foot presence sensor when the foot is spaced apart from the capacitive foot presence sensor; a dielectric member provided on the foot-facing surface of the capacitive foot presence sensor and configured to enhance a sensitivity of the capacitive foot presence sensor to changes in location of the foot relative to the capacitive foot presence sensor, the dielectric member including a material having a greater relative permittivity than air; a tensioning device housing configured to be disposed at least partially inside of an insole, a midsole, or an outsole of the footwear article; and a processor circuit provided inside of the tensioning device housing and configured to control a tensioning device, based on the foot presence-indicating signal from the capacitive foot presence sensor, to adjust the footwear article tension about the foot; wherein the dielectric member and the multiple electrodes of the capacitive foot presence sensor are provided at least partially outside of the tensioning device housing and are coupled to the processor circuit.


With respect to claim 1, the patent ‘707B2 (Claim 1) discloses the elements of claim 1 of the present application ‘060, with the exception of the limitation “a controller circuit provided in the article and configured to trigger one or more automated functions of the article based on a foot presence indication” in claim 1 of the present application ‘060. 
Vick teaches a foot presence sensor system for an active footwear article (The footwear includes a foot sensor that detects the presence or absence of a foot in the footwear; Paragraph [0012] Line 1-3), the sensor system comprising:
a controller circuit [18] provided in the article [10] (slipper 10) (The control mechanism 18 includes a power source 40 and control circuitry 30, as shown in FIG. 3; Paragraph [0024] Line 3-7) and configured to trigger one or more automated functions of the article based on a foot presence indication (The control signal from the foot sensor 16 is coupled to control circuitry 30. Control circuitry 30 determines when to turn the light source ON and OFF given the control signal from the foot sensor 16. For example, the control circuitry 30 may delay turning OFF the light source for a predetermined period of time (e.g., 6 seconds) after the foot is removed; Paragraph [0026] Line 1-15; The control signal activates the light source 12 in response to a foot being inserted into the footwear and deactivates it after the foot is Paragraph [0025] Line 4-7). The purpose of doing so is to detect the information to determine if the foot is presence or not and also to determine other characteristics of the foot.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify patent “707 in view of Vick, because Vick teaches to include controller circuit detects the information to determine if the foot is presence or not and also determines other characteristics of the foot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vick et al. (Hereinafter “Vick”) in the US Patent Application Publication Number US 20060230642 A1 in view of Rice et al. (Hereinafter “Rice”) in the US Patent Application Publication Number US 20130213144 A1.
Regarding claim 1, Vick teaches a foot presence sensor system for an active footwear article (The footwear includes a foot sensor that detects the presence or absence of a foot in the footwear; Paragraph [0012] Line 1-3), the sensor system comprising:
a controller circuit [18] provided in the article [10] (slipper 10) (The control mechanism 18 includes a power source 40 and control circuitry 30, as shown in FIG. 3; Paragraph [0024] Line 3-7) and configured to trigger one or more automated functions of the article based on a foot presence indication (The control signal from the foot sensor 16 is coupled to control circuitry 30. Control circuitry 30 determines when to turn the light source ON and OFF given the control signal from the foot sensor 16. For example, the control circuitry 30 may delay turning OFF the light source for a predetermined period of time (e.g., 6 seconds) after the foot is removed; Paragraph [0026] Line 1-15; The control signal activates the light source 12 in response to a foot being inserted into the footwear and deactivates it after the foot is removed; Paragraph [0025] Line 4-7); 
a capacitive sensor [16] (Foot sensor 16 as the capacitive sensor) configured to sense a foot location inside the article and provide the foot presence indication (The foot sensor 16, mounted in the sole 20, outputs a control signal indicating whether a foot is present or not in the slipper 10; Paragraph [0025] Line 1-3; the foot sensor may include any type of sensor capable of sensing the presence or absence of a foot in the footwear, including a pressure sensor, optical sensor, weight sensor, inductance sensor, capacitance sensor, and the like; Paragraph [0025] Line 13-16).
Vick fails to teach wherein the capacitive sensor includes at least two spaced apart electrodes, and wherein the electrodes are substantially parallel with an upper surface of an insole of the article; and a dielectric member disposed between the upper surface of the insole 
Rice teaches a sensor system adapted for use with an article of footwear. The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear (Paragraph [0004] Line 1-4),
wherein the capacitive sensor [16] in Figure 35A-D (Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor; Paragraph [0123] Line 21-22) includes at least two spaced apart electrodes [40], [42] (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes), and wherein the electrodes are substantially parallel with an upper surface of an insole of the article (The sensor system 12 includes an insert member 37 having a force and/or pressure sensor assembly 13 connected thereto; Paragraph [0103] Line 4-6; Figure 3; Insert 37 may be positioned within a foot contacting member 133 positioned above an insole member; Paragraph [0110] Line 5-6; Therefore the electrodes/contacts 40, 42 are substantially parallel with the upper surface of the insole); and 
an airgap filling member [80] (The sensor system 12 may include one or more patches of dielectric material 80; Paragraph [0140] Line 12-13) disposed between the upper surface of the insole [133] (The sole structure 130 may have a multi piece structure, e.g., one that includes a midsole 131, an outsole 132, and a foot contacting member 133; Paragraph [0100] Line 3-5; Foot contacting member 133 is the upper surface of the insole) and a foot-facing surface of the capacitive sensor [16] in a foot arch-receiving portion of the active footwear article (In the embodiment shown in FIGS. 16-17, the insert 37 has several patches of dielectric material 80 extending across the channel 71, to insulate the distribution leads 18A located around the sensor contacts 40, 42 from each other. As shown in FIGS. 16-17, the dielectric material 80 is connected to the top side of the second layer 68 and covers the distribution lead 18A, although in another embodiment, the dielectric material 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80; Paragraph [0140] Line 18-26; Capacitive sensor 16 is placed in the midsole 132 and the dielectric patch 80 is between the upper surface of the insole [133]  and the capacitive sensor 16; Figure 17 shows that the dielectric member 80 is spaced from the electrodes 40 and 42) wherein the airgap filling member [80] has a relative permittivity that is greater than the relative permittivity of air (This dielectric material 80 may be in the form of an acrylic ink or other UV-curable ink, or another insulating material suitable for the application; Paragraph [0140] Line ; Relative permittivity dielectric ink is in the range of 4-4.2 or 6-10 and the relative permittivity of air is 1; https://books.google.com/books?id=cjxGDgAAQBAJ&pg=PA475&lpg=PA475&dq=relative+permittivity+of+acrylic+ink&source=bl&ots=rRqZr3zWm5&sig=ACfU3U2RdMqpO3zVUCrz5NvxcSFYbFU_NA&hl=en&sa=X&ved=2ahUKEwj68dTj15LpAhUbl3IEHddMAEoQ6AEwEnoECAoQAQ#v=onepage&q=relative%20permittivity%20of%20acrylic%20ink&f=false) wherein the airgap filling member [80] is configured to augment a responsiveness of the capacitive sensor [16] to foot location changes inside the footwear (the sensor system 12 may include one or more patches of dielectric material 80 to resist or prevent undesired shorting by one or more conductive members across open areas of the spacer layer 67, such as the channels 71; Paragraph [0140] Line 12-15; Additionally, the dielectric material completely covers a portion of the distribution lead 18A and is wider than the width of the channel 71, which compensates for movement or displacement of the spacer layer 67 or differences in manufacturing tolerances; Paragraph [0140] Line 28-32; As discussed herein, the dielectric material 80 may be used in other places as a reinforcement or stiffening material; Paragraph [0140] Line 48-50; the dielectric member helps to augment a responsiveness of the capacitive sensor to foot location changes inside the footwear). The purpose of doing so is to prevent shorting across the air channels, to resist or prevent undesired shorting by one or more conductive members across open areas of the layer, to insulate the distribution leads located around the sensor contacts 40, 42 from each other, to compensate for movement or displacement of the spacer layer or differences in manufacturing tolerances and to provide as a reinforcement or stiffening material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Vick in view of Rice, because Rice teaches to include at least two spaced apart electrodes and to include a dielectric member prevents shorting across the air channels (Paragraph [0124]), resists or prevents undesired shorting by one or more conductive members across open areas of the layer (Paragraph [0140]), insulates the distribution leads located around the sensor contacts from each other, compensates for movement or displacement of the spacer layer or differences in manufacturing tolerances and may be used in other places as a reinforcement or stiffening material (Paragraph [0140]).

Regarding claim 2, Vick teaches a sensor system, further comprising 
a sensor housing (Figure 3 shows the housing where the control mechanism 18 and foot sensor 16 is placed; Housing is the place in the sole where the components are placed) configured to be disposed at or in one of an insole [22] of the article [10] (slipper 10) and an outsole [20] of the article [10] (slipper 10) (Figure 3 shows the housing where the components are placed at one of the insole 22 and outsole 20 of the slipper 10), wherein 
the controller circuit [18] and the capacitive sensor [16] are disposed inside of the sensor housing (Figure 3 shows the controller circuit 18 and foot sensor 16 are disposed inside the sensor housing which is between the insole 22 and outsole 20).

Regarding claim 3, Vick teaches a sensor system, further comprising 
a device housing [17] (Cavity 17 as the device housing) configured to be disposed at or in one of an insole [22] of the article [10] and an outsole [20] of the article [10] (The sole 20 includes a cavity 17 (preferably disposed in the back portion or heel 54) for housing the control mechanism 18; Paragraph [0024] Line 1-3), wherein 
the controller circuit [18] is disposed inside of the device housing [17] (A cavity 17 for housing the control mechanism 18; Paragraph [0024] Line 1-3) and the capacitive sensor [16] is disposed between an upper surface of the device housing [17] and the insole [22] of the article [10] (Figure 3 shows the foot sensor 16 as the capacitive sensor is placed between the upper surface of the device housing and the insole of the article).

Regarding claim 4, Vick fails to teach a sensor system, wherein the at least two electrodes are disposed on a common flexible substrate.
Rice teaches a sensor system adapted for use with an article of footwear. The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear (Paragraph [0004] Line 1-4), wherein 
the at least two electrodes are disposed on a common flexible substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6; The electrodes are placed in the first and second layer and the first and second layer is flexible. First and second layers are the substrate. Substrate is an underlying substance or layer, electrodes are situated in the first and second layer is considered as the substrate). The purpose of doing so is to hold the electrode pairs in position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Vick in view of Rice, because Rice teaches to include a common flexible substrate holds the electrode pairs in position.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vick ‘642 A1 in view of Rice ‘144 A1, as applied to claim 1 above, and further in view of  Hamamoto in the US Patent Number US 7032448 B2. 

Regarding claim 5, the combination of Vick and Rice fails to teach a sensor system, wherein the at least two electrodes include first and second comb-shaped electrodes, each comb-shaped electrode having multiple spaced apart extension members.
Hamamoto teaches a capacitive humidity sensor, which has a capacitance adjusting film in a reference portion (Column 1 Line 14-16), wherein 
the at least two electrodes [21] [22] in Figure 1 include first and second comb-shaped electrodes, each comb-shaped electrode having multiple spaced apart extension members (The detection electrodes 21, 22 are comb-shaped although their shape is not limited to a Column 3 Line 29-33; Figure 1 shows that the electrodes have multiple spaced apart extension member as the teeth). The purpose of doing so is to reduce offset voltage of the sensor, increases a capacitance of the whole of the detection electrodes that is, a capacitance of the detection portion can be increased.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Vick and Rice in view of Hamamoto, because Hamamoto teaches to include first and second comb-shaped electrodes reduces offset voltage of the sensor, increases a capacitance of the whole of the detection electrodes that is, a capacitance of the detection portion can be increased (Column 3 Line 36-38).

Regarding claim 6, the combination of Vick and Rice fails to teach a sensor system, wherein the extension members of the first and second comb-shaped electrodes are interleaved.
Hamamoto teaches a capacitive humidity sensor, which has a capacitance adjusting film in a reference portion (Column 1 Line 14-16), wherein 
the extension members of the first and second comb-shaped electrodes [21] [22] are interleaved (The detection electrodes 21, 22 are comb-shaped although their shape is not limited to a particular shape.  The detection electrodes 21, 22 are interleaved so that each tooth portion of one of the detection electrodes 21, 22 is interposed between corresponding tooth portions of the other of the detection electrodes 21, 22; Column 3 Line 29-33). The purpose of doing so is to reduce offset voltage of the sensor, increases a capacitance of the whole of the detection electrodes that is, a capacitance of the detection portion can be increased.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vick ‘642 A1 in view of Rice ‘144 A1, as applied to claim 1 above, and further in view of Schrock et al. (Hereinafter “Schrock”) in the US Patent Application Publication Number US 20100063778 A1.

Regarding claim 7, the combination of Vick and Rice fails to teach a sensor system, further comprising an environment sensor, and wherein the capacitive sensor is configured to update a baseline capacitance characteristic using information from the environment sensor about an environment of the article.
Schrock teaches a system that includes an article of footwear with a sensor system, with an electronic module connected to the sensor system (Paragraph [0012] Line 1-4), further comprising 
an environment sensor, and wherein the capacitive sensor is configured to update a baseline capacitance characteristic using information from the environment sensor about an environment of the article (Additional sensors (not shown) may be provided to sense or provide data or information relating to a wide variety of different types of parameters, such as physical or physiological data associated with use of the article of footwear 100 or the user, Paragraph [0071] Line 2-14; Environment sensor provides different data of the footwear and the data are stored in the memory to update the baseline capacitance characteristics). The purpose of doing so is to sense or provide data or information relating to a wide variety of different types of parameters and to determine different status of the footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Vick and Rice in view of Schrock, because Schrock teaches to include an environment sensor senses or provides data or information relating to a wide variety of different types of parameters including temperature, altitude, barometric pressure, humidity (Paragraph [0071] Line 8-9) and determines different status of the footwear.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 16, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a capacitance-based foot presence sensor configured to generate respective capacitance-indicating signals indicative of respective different foot locations for a foot inside of the article of footwear, the capacitance-based foot presence sensor including a pair of electrodes disposed on a common shared substrate;
a dielectric member separate from and disposed adjacent to the capacitance-based foot presence sensor, the dielectric member having a relative permittivity that is greater than the relative permittivity of air, 

Beers et al. (US 20090272007 A1) and Rice (US 20130213144 A1) are regarded as the closest prior art to the invention of claim 16. Beers discloses, “FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors (Paragraph [0145] Line 1-7). Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot (Paragraph [0096] Line 8-10). Weight sensor 1606 may be disposed in heel portion 1797 of sock liner 1799. With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115 (Paragraph [0148] Line 1-8). Strap moving mechanism 1202 may not be activated until some time has passed in order to allow a user to completely insert his or her foot (Paragraph [0149] Line 6-8).” Beers fails to teach that a capacitance-based foot presence sensor configured to generate respective capacitance-indicating signals indicative of respective different foot locations for a foot inside of the article of footwear, the capacitance-based foot presence sensor including a pair  The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68 (Paragraph [0122] Line 10-13).” However Rice does not teach that the capacitance-based foot presence sensor including a pair of electrodes disposed on a common shared substrate. Therefore, the invention of Beers et al. and Rice even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a capacitance-based foot presence sensor configured to generate respective capacitance-indicating signals indicative of respective different foot locations for a foot inside of the article of footwear, the capacitance-based foot presence sensor including a pair of electrodes disposed on a common shared substrate; a dielectric member separate from and disposed adjacent to the capacitance-based foot presence sensor, the dielectric member having a relative permittivity that is greater than the relative permittivity of air” and also in combination with all other elements in claim 16 distinguish the present invention from the prior art reference. 


Claims 17-20 are allowed by virtue of their dependence from claim 16. 


Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10-15 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866